                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

LAURA J. MARTIN,                   )
                                   )
      Plaintiff,                   )
                                   )
      v.                           )       CIVIL ACTION
                                   )       FILE NO. 4:18-CV-191
WAL-MART STORES EAST, LP, JANE DOE,)
and, JOHN DOE,                     )
                                   )
      Defendants.                  )

                                    ORDER

      In considering the parties’ Joint Motion to Extend Remaining Deadlines, and

for good cause shown,

      IT IS HEREBY ORDERED that the remaining deadlines in this matter are

extended for thirty (30) days.

      IT IS FURTHER ORDERED that the Court imposes the following amended

scheduling deadlines:


LAST DAY TO SERVE EXPERT WITNESS REPORTS
BY A DEFENDANT                                          March 28, 2019

CLOSE OF DISCOVERY                                      May 1, 2019

LAST DAY FOR FILING CIVIL MOTIONS
INCLUDING DAUBERT MOTIONS, BUT
EXCLUDING MOTIONS IN LIMINE                             May 31, 2019

PRE-TRIAL ORDER DUE                                     June 30, 2019
                  13th day of March, 2019.
SO ORDERED, this ______




                        __________________________
                     ____________________________________
                     UNITED
                        ITE  STATES
                          ED ST       MAGISTRATE
                              TATES MAGIST   TRA JUDGE
                     SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION




                           -2-
